Citation Nr: 1526153	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  15-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to clothing allowance benefits for year 2015 pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Purple Heart Medal and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2015 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Omaha, Nebraska.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral pes planus. 

2.  The Veteran's service-connected pes planus disability has necessitated his use of Arizona ankle and foot orthosis (AFOs) since July 2014. 

3.  The Veteran's Arizona AFOs are not shown to increase the wear of or to tear his clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for year 2015 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in January and March 2015.  Although the Veteran was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim in March 2015.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all medical evidence relevant to the claim has been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

A veteran is entitled to a clothing allowance if he: (1) "because of a service-connected disability," wears or uses a prosthetic or orthopedic appliance (including a wheelchair) that tends to wear out or tear his clothing; or (2) uses medication that a physician has prescribed for a skin condition "due to a service-connected disability" that causes irreparable damage to the veteran's outergarments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's bilateral pes planus has been service-connected since August 2005.  His outpatient treatment notes from the Omaha VAMC show he was furnished Arizona AFOs to treat his pes planus in July 2014.  However, the record indicates his AFOs consist of a soft leather brace, with standard shoe laces.  In January 2015 the Veteran initiated a claim for an annual clothing allowance.  On the Veteran's application for clothing allowance it was indicated that his use of Arizona AFOs constituted his basis for a clothing allowance. 

The Veteran, through his representative has asserted a clothing allowance is warranted in this case, because VHA Handbook 1173.15 states:

"The clothing allowance may be authorized for veterans who wear braces, rigid spinal braces, rigid cervical braces, or who use wheelchairs, crutches, rigid orthotics and/or ankle and/or foot orthosis (AFOs), ileostomy and colostomy appliances or similar devices, or who use certain skin medications and/or ointments."

The Veteran's representative intimates that pursuant to the above-noted handbook excerpt, a prescription of an AFO per se warrants entitlement to a clothing allowance.  The Board believes this to be a mischaracterization of the handbook directive.  In this regard, the Board observes this excerpt states a clothing allowance is warranted for "rigid orthotics," the type which would ordinarily cause damage to clothing.  However, the evidence indicates the Veteran's Arizona AFOs are not the rigid type, but rather composed of soft leather and shoe lace.  For these reasons, the Board finds the elements of 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 have not been met.  

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Therefore, the claim for entitlement to an annual clothing allowance must be denied.




ORDER

Entitlement to clothing allowance benefits for year 2015 pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 is denied. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


